DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    Claims 1-7, drawn to a method for inhibiting an automatic engine pull-down [automatically control an engine rotation speed]; classified in class 701/110.
II.    Claims 8-15, drawn to s system or an apparatus for inhibiting automatic stopping of an engine [automatically control an engine stop/shut-down]; classified in class 701/112 or 701/114.
3.    	The inventions are independent or distinct, each from the other because of the following reasons:
Inventions of Group I and Group II are unrelated product and process for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 802.01 and MPEP § 806.06).  In the instant case, the process as claimed can be practiced by another materially different apparatus or by hand such as inhibiting (controlling) an automatic engine pull-down (reducing an engine speed) [Claim 1], that is difference from inhibit (control) automatic stopping of an internal combustion engine (automatic stopping an engine) [Claim 8].  In addition, the apparatus as claimed can be used to practice another materially different process as identified above discussions.  
4.	Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the Examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, require a different field of search (see MPEP § 808.02), and have acquired a separate status in the art due to their recognized divergent subject matter, restriction for examination purposes as indicated is proper. 
5.	 Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
6.	 The election of an invention or species may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  
7.	 Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identity such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence of admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

       /JHH/
      June 6, 2022






/JOHNNY H. HOANG
Examiner, Art Unit 3747

/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        June 8, 2022